Citation Nr: 0624872	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-43 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and if so, is service connection so warranted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty in the U.S. Army from June 
1969 to December 1971, and from March 1973 to July 1976.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 RO rating decision.  The veteran requested 
a Board video hearing, it was held in May 2006, and its 
transcript is associated with the file.  

By a March 2005 statement, the veteran appears to be raising 
a service connection claim as related to exposure to 
herbicide agents.  As this issue has yet to be developed and 
adjudicated by the agency of original jurisdiction, it is 
referred to the RO for proper action.

The merits of both claims on appeal are addressed in the 
REMAND portion of the decision below and are therefore, 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  By a December 1990 letter, the RO denied service 
connection for hearing loss, and the veteran did not appeal 
this decision.
 
2.  Evidence received since the December 1990 decision 
concerning the claim for service connection for bilateral 
hearing loss is not cumulative and raises a reasonable 
possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The December 1990 decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

2.  New and material evidence having been received since the 
December 1990 decision, the veteran's claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to reopen

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  The requirement 
of submitting new and material evidence to reopen a claim is 
a legal issue that the Board is required to address on appeal 
whether or not the RO has addressed the issue.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).   The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet.  App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed.  
Cir. 1998).  

According to the regulation in effect at the time the veteran 
filed his claim to reopen in August 2003, when a claim to 
reopen regarding new and material evidence is presented, a 
two-step analysis is conducted.  The first step is to 
determine whether evidence submitted since the last final 
adverse decision is new and material.  See Elkins v. West, 12 
Vet.  App. 209, 218-19 (1999) (en banc).  New evidence is 
existing evidence not previously submitted to agency decision 
makers, and material evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  38 C.F.R. § 3.156(a).  

If VA determines that the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Vargas-Gonzales 
v. West, 12 Vet. App. 321, 325 (1999).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed, unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet.  App. 216, 220 
(1995).

The veteran was previously denied service connection for 
hearing loss in December 1990.  At the time, the veteran's 
service medical records from his second period of service 
were not associated with the claims file.  Since then, these 
records have been obtained and reflect the presence of 
instances of hearing loss.  These records obviously raise a 
reasonable possibility of substantiating the claim, and 
should be reviewed in connection with the current claim.  New 
and material evidence has therefore been presented to reopen 
the claim for service connection for bilateral hearing loss, 
and to this extent the appeal is granted.  

II. Duty to notify and assist

With regard to the claim to reopen, given the favorable 
decision to reopen the claim, any defect regarding notice 
will be rectified by the agency of original jurisdiction 
(AOJ) upon remand.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for bilateral hearing loss is 
reopened.



REMAND

Service personnel records, including Form DD-214, indicates 
that the veteran had several military occupational 
specialties, including Gunner (13B), and that he served with 
an Artillery Unit for a period of time.  Service medical 
records reflect that on various audiogram reports (September 
1970, September 1975, December 1975 and February 1976), the 
veteran appeared to have problems with hearing.  In 
particular, on a February 1976 examination report, the 
provider noted that the veteran suffered from left ear 
hearing loss.  

Post-service, an August 2003 VA audiology consultation report 
notes the veteran as having bilateral, symmetric 
sensorineural hearing loss, furthermore, the veteran reported 
tinnitus in both ears, which existed for the past five to six 
years.  The veteran also submitted a November 2004 lay 
statement from a member of his artillery unit who served with 
him.  In the letter, his friend reports that while serving 
with the veteran at Fort Sill, Oklahoma, the veteran 
complained of ringing in the ears and how the guns hurt his 
ears.   

Given the veteran's treatment for hearing problems while in 
service, his current diagnosis of bilateral hearing loss and 
complaints of ringing in his ears, a VA examination is 
necessary to determine whether the veteran's current hearing 
loss and complaints of ringing in his ears are related to or 
had their onset during active military service as detailed 
below.

In addition, at the May 2006 hearing, the veteran reported 
that he was treated at the Houston, Texas, Poplar Bluff, 
Missouri, and Memphis, Tennessee VA Medical Centers for 
problems with hearing.  The Memphis VA records are associated 
with the file, but it appears that the Houston and Poplar 
Bluff VA records are not.  On remand, all VA medical records 
should be obtained.

Lastly, the veteran was not notified of the degree of 
disability and the effective date for any disability 
evaluation awarded in accordance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  On remand, this should be done as 
well.

 
Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records of the 
veteran's treatment for hearing 
loss/tinnitus at the VA medical 
facilities in Houston, Texas and Poplar 
Bluff, Missouri since 1980.  

2.  Schedule a VA audiology examination 
to determine the nature of any hearing 
loss and tinnitus.  The examiner should 
review the veteran's claims file, 
including service medical history 
reflecting instances of hearing loss 
findings, and conduct all necessary 
special studies or tests.  If the 
veteran is diagnosed as having hearing 
loss and/or tinnitus, the examiner 
should state whether the hearing loss 
and/or tinnitus are at least as likely 
as not (i.e., at least a 50 percent 
probability) related to or had their 
onset during active duty.

3.  After ensuring all notice and duty to 
assist requirements are satisfied, 
readjudicate the claim for service 
connection for hearing loss and tinnitus, 
and if the claims remain denied, provide 
the veteran and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
discuss all relevant actions taken on the 
claims for benefits, summarize the 
evidence, and reference all pertinent 
legal authority.  Allow an appropriate 
period for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


